Citation Nr: 1543999	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  11-34 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2013, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  
	
The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The record does not show that a VA examination was performed in connection with the Veteran's claim.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, a June 2006 Social Security Administration record reflects a diagnosis of psychotic disorder not otherwise specified, and an August 2006 mental status evaluation demonstrates a finding of schizophrenia, paranoia, and/or other psychotic disorder.  In addition, although an in-service July 1978 mental status evaluation indicates the Veteran was free from any psychosis or severe neurosis, the physician's report shows the Veteran's emotional stability and self-discipline were not good and that he had difficulty with authority positions.  The physician also recommended that the Veteran not participate in weapons training and that he be separated from service for his own good.  In this respect, the Veteran testified that he began experiencing problems with his nerves and hearing voices after he entered service.  The Veteran's brother also submitted a statement that the Veteran's personality and behavior changed after he went into the service.  As a result, the Board finds that remand for a VA examination is warranted in order to ascertain whether any current acquired psychiatric disability is etiologically related to active duty.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4).  

Additionally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from December 2008 to the present.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from December 2008 to the present for the Veteran.  All actions to obtain the requested records should be fully documented in the record.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any acquired psychiatric disability diagnosed during the pendency of the appeal.  The electronic file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner should render any relevant diagnoses pertaining to an acquired psychiatric disability.

For each diagnosed acquired psychiatric disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began during service, manifested within one year of service, was caused by service, or is otherwise related to service.  

In providing the requested opinion(s), the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale should be provided for any opinion or conclusion expressed.

3. Thereafter, re-adjudicate the claim of entitlement to service connection for an acquired psychiatric disability, to include schizophrenia.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




